Case 2:19-cv-00225-JRG Document 188-4 Filed 10/30/20 Page 1 of 7 PageID #: 6774




                         EXHIBIT J
Case 2:19-cv-00225-JRG Document 188-4 Filed 10/30/20 Page 2 of 7 PageID #: 6775




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  RAMOT AT TEL AVIV UNIVERSITY LTD., No. 2:19-cv-225-JRG

                  Plaintiff,

         vs.                                         JURY TRIAL DEMANDED

  CISCO SYSTEMS, INC.,

                  Defendant.


                               CISCO’S PROPOSED VERDICT FORM

        In answering these questions, you are to follow all of the instructions I have given you in

 the Court’s Final Instructions to the Jury. As used in this form, “Ramot” means Ramot at Tel

 Aviv University Ltd.; and “Cisco “ means Cisco Systems, Inc. “Ramot’s Patents” mean U.S.

 Patent Nos. 10,033,465 (“the ʼ465 patent”), 10,270,535 (“the ʼ535 patent”), and 10,461,866 (“the

 ʼ866 patent”).




                                                 1
Case 2:19-cv-00225-JRG Document 188-4 Filed 10/30/20 Page 3 of 7 PageID #: 6776




 Question 1: Direct Infringement

        Did Ramot prove by a preponderance of the evidence that Cisco has literally infringed the

 asserted claims of Ramot’s Patents by its use of the accused products presented at trial?

       If you find the claim was infringed, answer “Yes” (a “Yes” is a finding for Ramot);
 otherwise, answer “No” (a “No” is a finding for Cisco):

                                              ’465 Patent

                                    Claim 1           __________



                                              ’535 Patent

                                    Claim 1           __________

                                    Claim 2           __________



                                              ’866 Patent

                                    Claim 7           __________

                                    Claim 8           __________

                                    Claim 10          __________

                                    Claim 11          __________

                                    Claim 12          __________




                                                  2
Case 2:19-cv-00225-JRG Document 188-4 Filed 10/30/20 Page 4 of 7 PageID #: 6777




 Question 2: Induced Infringement

        Did Ramot prove by a preponderance of the evidence that Cisco indirectly infringed the

 asserted claims of Ramot’s Patents by actively inducing its customers to directly infringe the

 asserted claims?

       If you find the claim was infringed, answer “Yes” (a “Yes” is a finding for Ramot);
 otherwise, answer “No” (a “No” is a finding for Cisco):

                                              ’465 Patent

                                    Claim 1           __________



                                              ’535 Patent

                                    Claim 1           __________

                                    Claim 2           __________



                                              ’866 Patent

                                    Claim 7           __________

                                    Claim 8           __________

                                    Claim 10          __________

                                    Claim 11          __________

                                    Claim 12          __________




                                                  3
Case 2:19-cv-00225-JRG Document 188-4 Filed 10/30/20 Page 5 of 7 PageID #: 6778




 Question 3: Invalidity

        Did Cisco prove by clear and convincing evidence that the following claims of the

 following patents are invalid?

       If you find the claim invalid, answer “Yes” (a “Yes” is a finding for Cisco);
 otherwise, answer “No” (a “No” is a finding for Ramot):

                                             ’465 Patent

                                   Claim 1           __________



                                             ’535 Patent

                                   Claim 1           __________

                                   Claim 2           __________



                                             ’866 Patent

                                   Claim 7           __________

                                   Claim 8           __________

                                   Claim 10          __________

                                   Claim 11          __________

                                   Claim 12          __________




                                                 4
Case 2:19-cv-00225-JRG Document 188-4 Filed 10/30/20 Page 6 of 7 PageID #: 6779




 Question 4: Damages

        Answer if you found at least one claim infringed in Question 1 (“Yes”) and not

 invalid (“No”) in Question 2:

        Would Ramot and Cisco have agreed to a running royalty or a lump sum?

                ____ Lump Sum

                ____ Running Royalty



        If you believe that a lump sum license would have been negotiated for Cisco’s use during

 the lifetime of Ramot’s Patents (answer the question below only if you selected “Lump Sum”

 above):

    1. What sum of money do you find from a preponderance of the evidence would fairly and

        reasonably compensate Ramot for past and future use by Cisco of the patented

        inventions, up through the expiration of the patents?


           Total Amount of Lump Sum Damages: $____________________________



        If instead, you believe that Ramot is entitled to receive a running royalty for Cisco’s

 infringement (answer the three questions below only if you selected “Running Royalty” above):

    1. What royalty rate do you find from a preponderance of the evidence the parties would

        have agreed to?

    2. What royalty base do you find from a preponderance of the evidence the parties would

        have agreed to up through the date of your verdict?

    3. Total Amount of Royalty Damages to verdict: $____________________________




                                                 5
Case 2:19-cv-00225-JRG Document 188-4 Filed 10/30/20 Page 7 of 7 PageID #: 6780




 Question 5: Willful Infringement

        For any patent that included one claim that you found infringed in either Question 1 or 2

 (“Yes”) and not invalid (“No”) in Question 3, did Ramot prove by a preponderance of the

 evidence that Cisco’s infringement(s) was willful?

                          Answer YES or NO in the spaces provided:

                                  ’465 Patent:

                                  ’535 Patent:

                                  ’866 Patent:



 THE FOREPERSON MUST SIGN AND DATE THIS VERDICT FORM.

 Signed this ____ day of December, 2020.




 __________________________
 FOREPERSON




                                                 6
